Citation Nr: 1446062	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-38 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for gastrointestinal disorder with dyspepsia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


REMAND

The Veteran had service with the Nebraska Army National Guard including a period of active duty for training (ACDUTRA) from April 2006 to August 2006 and a period of service performed under Title 10 orders from November 2006 to December 2007.  The Regional Office has also indicated that he had active service from July 2010 to August 2011.  (He has been rated as 70 percent disabled from December 2007 and as totally disabled from September 2013.)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2010, the Veteran and his wife testified at a Board hearing via live videoconference.  A transcript of that proceeding is associated with the Veteran's file.

This matter was remanded in April 2010 for further evidentiary development.  A supplemental statement of the case, which denied a rating in excess of 10 percent for a gastrointestinal disorder with dyspepsia, was issued in August 2010.  The matter has since been returned to the Board for adjudication.

A review of the Veteran's Virtual VA claims folder reveals several new VA treatment records relating to the disability on appeal have been associated with the record since the August 2010 supplemental statement of the case.  See, e.g., January 2014 VA Treatment Record; October 2013 VA Treatment Record.  Those records have not been considered by the agency of original jurisdiction (AOJ).  As a result, the Board sent a letter to the Veteran asking if he would like his claim sent back to the AOJ for initial review or if he would like to waive AOJ consideration and have the Board consider his claim and review the submitted evidence in the first instance.  The waiver letter explained that if the Veteran did not respond within 45 days of the issuance of the letter, it would be assumed that he desired not to waive RO consideration of the newly submitted evidence.  To date, the Veteran has not responded.  Therefore, the Board is returning this claim to the AOJ for review of additional evidence.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The AOJ should consider the issue on appeal in light of all information and evidence received, including the evidence received since the issuance of the August 2010 supplemental statement of the case.  If any benefit sought is not granted, the veteran and his representative should be furnished with another supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

